Case 2:19-mj-02107-MPK Document 1-1 Filed 10/04/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

}

UNITED STATES OF AMERICA

v. MAGISTRATE NO. = 19-2107
{

New Nee” “wee” “eee” mee”

» EMANUEL LUNA

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Kevin A. Pacini, being duly sworn, do depose and state the following: |
1. _Iama Special Agent with the Federal Bureau of Investigation (FBI) and have been
"so employed since November 2018. I am currently assigned to the Pittsburgh Division of the FBI,
/Violent Crimes Task Force. In this capacity, I am charged with conducting investigations into
violations of federal criminal law including organized crime, drug and firearm violations as well
as armed robberies, including bank and commercial robberies.

2, | I received basic law enforcement training at the FBI Academy in Quantico,
Virginia, where I received training-in the investigations of violations of federal law, including the
offenses discussed below. During the course of my training and employment, I have become
familiar with the methods and techniques associated with the commission of robberies as well as
the methods and techniques used to investigate them. During the course of my training and
involvement in these investigations, I have been involved in the use. of the following investigative
techniques: interviewing informants and cooperating witnesses, conducting physical surveillance
and electronic surveillance, and preparing and executing search warrants which have led to

seizures of contraband and evidence of criminal activity.
1 ;

3. I am.currently participating in the investigation of Emanuel LUNA. This affidavit
. . \

is submitted in support of a criminal complaint charging Emanuel LUNA with violating 18 U.S.C.
Case 2:19-mj-02107-MPK Document 1-1 Filed 10/04/19 Page-2 of 3

i

§ 2113(a) Attempted Bank Robbery, on or about August 13, 2019. Because this affidavit is being
submitted for the limited purpose of supporting probable cause to arrest as stated herein, I have
not included each and every fact known to me concerning this investigation.

4. On August 13, 2019, at approximately 3:19 PM, an unknown male, later identified
as Emanuel LUNA, attempted to rob the First National Bank, located at 1114 East Carson Street,
Pittsburgh, PA 15203. First National Bank is an institution the deposits of which are insured by
the Federal Deposit Insurance Corporation. LUNA was in a black and silver wheelchair and wore
a black baseball hat, dark hooded zip up sweatshirt, tan undershirt, black and gray shoes, and blue
gloves. LUNA had a purplish colored bag with white writing that said, “METRO.” Upon entering
the bank, LUNA approached the teller counter and handed the teller a note that stated he had a
bomb and demanded money. The teller activated the alarm and used her telephone to call the
manager. Prior to receiving money from the teller, LUNA wheeled himself to the front door and
exited the bank.

5. Responding law enforcement discovered a black and silver wheelchair near the
corner of East Carson Street and South 12" Street, which matched the description of the one
utilized by LUNA in the attempted robbery.

6. A canvas for surveillance footage around the bank revealed LUNA entered a Port
Authority Bus at approximately 3:27 PM near the corner of East Carson Street and South 13%
Street. At the time LUNA is seen on surveillance video after the attempted robbery he was using

a cane to walk and was not in a wheelchair. LUNA was wearing the same clothes he wore during

the robbery.

7. On August 13, 2019, following a press release regarding the attempted bank

(
2
Case 2:19-mj-02107-MPK Document 1-1 Filed 10/04/19 Page 3 of 3

robbery by a male in a wheelchair, an O’Hara Township Police Officer advised the Pittsburgh
Bureau of Police that on August 13, 2019, at approximately 3:01 AM, the O’ Hara Township Police
Officer had contact with a male in a wheelchair who he positively identified as LUNA. Upon
review of photos from the bank surveillance on August 14, 2019, the O'Hara Township Police
Officer positively identified LUNA as the individual he encountered.

8. On August 15, 2019, the Pittsburgh Bureau of Police showed a photo array to an
employee of First National Bank who was present during the attempted robbery. The employee
positively identified LUNA as the robber.

9. On August 16, 2019, a latent fingerprint lift taken from the wheelchair recovered
by law enforcement following the robbery was compared to the known impressions of LUNA.
The comparison resulted in a positive individualizations as containing LUNA’s left index finger
impression.

10. Your affiant submits that, based upon the above-described evidence, there is
probable cause to believe that LUNA committed the crime of Attempted Bank Robbery in
violation of 18 U.S.C. § 2113(a), on or about August 13, 2019. The foregoing is true and correct
to the best of my knowledge, information, and belief.

fof po—

KEVIN A. PACINI
Special Agent, FBI
Sworn and subscribed to before me ,

is 4" day of Octobe
HON@RABLE MAUREEN P. RELY
United States Magistrate Judge

 
  
   
